EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Flynn on 5/17/2022.

The application has been amended as follows: 
Amended claim 27. A rotational power slips system comprising: a static system; and a rotating system disposed within a circular opening within the static system, the rotating system rotating within the static system, the static system vertically supporting the rotating system, the rotating system further comprising: a rotating ring; a plurality of wedge actuators coupled to the rotating ring; a plurality of slips wedges and; a rotary table comprising a detachable portion coupled to the rotary table via one or more threaded portions, the detachable portion defined by a parting line that includes the threaded portion and extends from the bottom of a rig floor radially inward toward the plurality of slips wedges; a hydraulic power source disposed on the static system for transmitting power from the static base to the rotating ring, where the hydraulic power source is fluidly coupled to the plurality of wedge actuators, the hydraulic power source comprising: a hydraulic fluid pressure source; 10773263vlApplication No.: 16/786,3058 Docket No.: 2012738-0180 a stationary fluid path fluidly coupled to the hydraulic fluid pressure source; a stationary fluid manifold fluidly coupled to the stationary fluid path; and a rotating fluid path fluidly coupled to both the stationary fluid manifold and at least one wedge actuator of the plurality of wedge actuators; where each slips wedge is coupled to at least one wedge actuator, and where the plurality of wedge actuators cause the plurality of slips wedges to move vertically while the rotating system rotates in a circumferential direction; and a contactless electrical power system for transferring power between the static base and the rotating ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672